UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                    -   -   -   X


 UNITED STATES OF AMERICA
                                                    ORDER
        -v-
                                                    S4 19 Cr.   651 (LTS)
NICOLAE DANIEL PEPY,
ALEXANDER RADULESCU,
   a/k/a "Levi Vantzn
ALEXANDRO IORDACHE,
ROBERT DUCZON,
DAN MIRICA,
CLAUDIO COSTINEL MIHAI,
DAVID GEORGESCU,
   a/k/a "Old Man,"
ANDREI RAZVAN RUSU,
CLAUDIO VADUVA, and
GABRIEL ORZANICA,

                           Defendants.
                          -------x


     Upon    the   application of the       United States,      by the      United

States Attorney for the Southern District of New York, Geoffrey S.

Berman, by Assistant United States Attorney Daniel M. Loss;

     It is    found that the Superseding Indictment in the above-

captioned action,     S4 19 Cr.   651   (the "Indictmentn),       is currently

sealed and the United States Attorney's Office has applied to have

that Indictment unsealed, it is therefore
     ORDERED that the Indictment,    S4 19 Cr.   651,   in the above-

captioned action be unsealed and remain unsealed pending further

order of the Court.

Dated:    New York, New York
          February 20, 2020




                               THE HONORABLE
                               UNITED STATES




                                 2
